Title: To Benjamin Franklin from the Duchesse de Melfort, 26 February 1778
From: Melfort, Marie de Berenger, duchesse douairière de
To: Franklin, Benjamin



A Paris ce 26 fevrier 1778
Des pretentions fondées, Monsieur, que le Duc de Melfort, mon fils Colonel en second du Régiment de beauvoisis, a sur des habitations sises en amerique, tant dans la nouvelle jersay, que dans la nouvelle yorck, m’engagent à vous prier de vouloir bien me donner une heure qui vous soit comode, pour vous prier Monsieur, ou de me donner quelques renseignemens sur un objet aussi essentiel pour mes enfans, ou de m’indiquer les moyens propres à me donner quelques lumieres à cet Egard.
Tout ce que je scai, c’est que le lord Drummond de Perth, qui habite en angleterre, a voulu fair un accomodement, pour que la branche des Drummond de Melfort, lui cedat ses droits, mais quoique trés peu instruite à ce sujet, comme je me suis rapellé que le comte et depuis Duc de Melfort, arriere grand pere de mon fils, lors de sa sortie d’angleterre avec Jacques Second, avoit plaçé beaucoup de fonds dans ces deux provinces de l’amerique, je n’ai pas crû devoir entendre à ses propositions.
J’ai d’autant lieu de m’en feliciter, que le lord henry mon second fils, enseigne des vaisseaux du Roi, vient de me mander qu’il a vû à Brest des americains qui lui ont dit que sa Maison avoit des droits incontestables sur ces possessions, et comme les honnetes gens pensent partout de meme, la probité, la lauyauté et l’honneur etant le propre de vos concitoyens, j’ai lieu de prèsumer Monsieur, qu’aidée de vos conseils, et de votre appuy, les habitans de ces contrèes me rendront, ou me feront rendre, la justice qui m’appartient, lorsque je leurs aurai administré la preuve de la légitimité de mes pretentions. J’ai l’honneur d’être avec la plus haute consideration, Monsieur votre très humble et très obéissante servante
La Duchesse DE Melfort


Ces [C’est] Mr. Carmichael et Mr. Williams qui en ont parlé a mon fils a brest. Il y a 6 ans qu’un notaire anglois m’a offert une somme considerable sy je vouloit luy remettre nos papiers. Comme je me suis trouvée dans un abime d’affaire et chargée a la mort du Duc de Melfort de six enfans je n’ay peut faire encore aucun eclaircissement ladessus. Il y a deux ans que mon cousin Lord Drummond de perth m’a fait de proposition que je n’ay peut achetter attendu qu’il n’y a aucun droit comme je suis en ettat de le prouver et que les americains luy on dit ausy que ce biens ne regardoit que la maison de Melfort en france. Je vous supplie Monsieur de me donner un moment d’audience.
La DUCHESSE DE Melfort

 
Endorsed: Duchesse de Melfort
Notation: Feb. 26 1778
